DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOSEPH J. GRANT,
                             Appellant,

                                    v.

   DEPARTMENT OF AGRICULTURE and CONSUMER SERVICES,
                 DIVISION OF LICENSING,
                        Appellee.

                              No. 4D17-2561

                         [December 13, 2018]

   Appeal from the Department of Agriculture and Consumer Services,
Division of Licensing; L.T. Case Nos. W 1178420 and CW 201604964.

  Joseph J. Grant, Pembroke Pines, pro se.

  Karin M. Byrne, Senior Attorney, Department of Agriculture and
Consumer Services, Division of Licensing, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.